IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                               December 10, 2008
                               No. 07-20713
                            Conference Calendar            Charles R. Fulbruge III
                                                                   Clerk

UNITED STATES OF AMERICA

                                          Plaintiff-Appellee

v.

PAMELIA JEAN STEPHENS

                                          Defendant-Appellant


                 Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:06-CR-387-1


Before DAVIS, WIENER, and PRADO, Circuit Judges.
PER CURIAM:*
      Pamelia Jean Stephens appeals her 15-month sentence following her
guilty plea conviction for making false statements to obtain federal employees’
compensation. Stephens entered her plea pursuant to a plea agreement in which
she waived the right to appeal her conviction and sentence. She contends,
however, that the appeal waiver and her guilty plea should be deemed
involuntary due to the district court’s failure to comply with the requirements
of FED. R. CRIM. P. 11 during her rearraignment. She further contends that the

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                   No. 07-20713

district court failed to comply with the requirements of FED. R. CRIM. P. 32
during sentencing.     She requests this court to reverse her conviction and
sentence.
      When, as here, a defendant does not object to Rule 11 errors in the district
court, plain error review applies. See United States v. Vonn, 535 U.S. 55, 59
(2002). To show plain error, the appellant must show an error that is clear or
obvious and that affects her substantial rights. United States v. Baker, 538 F.3d
324, 332 (5th Cir. 2008). If the appellant makes such a showing, this court has
the discretion to correct the error but only if it seriously affects the fairness,
integrity, or public reputation of judicial proceedings. Id. Stephens has failed
to show that, but for the Rule 11 errors, she would not have pleaded guilty. See
United States v. Dominguez Benitez, 542 U.S. 74, 83 (2004). Accordingly, she has
failed to show that her plea was unknowing and involuntary.                 See id.
Furthermore, the record shows that Stephens was informed of the appeal waiver
and understood its terms. Accordingly, the waiver, which the Government seeks
to enforce, is enforceable. See United States v. Portillo, 18 F.3d 290, 292 (5th Cir.
1994). As such, her challenge to the sentencing proceedings are barred by the
appeal waiver. See United States v. Burns, 433 F.3d 442, 445 (5th Cir. 2005).
      Affirmed.




                                         2